DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0040399, hereinafter “Miyazaki”).
Regarding claim 1, Miyazaki teaches a RTB magnet comprising rare earth elements, transition metal T and the magnet has a R2T14B main phase and grin boundary phases (Abstract). Miyazaki discloses the grain boundary phase contains an R-T-M phase having structure of R6T13M ([0090] to [0091]; [0105]), thus, T/R is about 
Example 39 of Miyazaki contains: S1=41.5%, S2=20.4% and S3=38.1% (Table 3, Example 39). (S1+S2)/(S1+S2+S3)=0.619 and S2/(S1+S2)=0.33, which meets Formula (4) and Formula (5) recited in claim 1.
Regarding claim 2, Miyazaki discloses that the R-rich phase is present in triple junction ([0051]). Miyazaki does not explicitly disclose that the T-rich phase exist within the triple junction. However, in view of Miyazaki teaches a magnet that has composition that meet the recited composition in claim 3, one of ordinary skill in the art would expect that the magnet disclosed by Miyazaki to meet that the T-rich phase exist within the triple junction recited in claim 2. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Regarding claim 5, Miyazaki does not explicitly disclose that the R-rich phase contains at least one of Cu and Ga. However, in view of Miyazaki teaches a magnet that contains Cu and Ga, one of ordinary skill in the art would expect that the R-rich phase disclosed by Miyazaki to contain at least one of Cu and Ga as recited in claim 5. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I. Further, it’s well-known to one of ordinary skill in the art that when the magnet alloy contains Cu and Ga, Cu and Ga would be present in R-rich grain boundary phase. Thus, claim 5 is obvious over Miyazaki.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0040399, hereinafter “Miyazaki”), as applied to claim 1 above, and further in view of Fukui et al. (US 2011/0279205, hereinafter “Fukui et al.”).
Regarding claim 3, Example 39 of Miyazaki contains: 20.4 mass% Nd, 12.57 mass% Y, 0.83 mass% B, 0.49 mass% Ga, 0.23 mass% Al, 0.06 mass% Cu, 0.52 mass% Co, 0.13 mass% Zr and the balance is Fe (The composition in Table 2 is converted to mass% by the Examiner), which meets the recited composition in claim 3. Miyazaki is silent on the amount of C and O. Fukui et al. discloses that oxygen, carbon and nitrogen at high level adversely affect the residual magnetic flux density 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733